Citation Nr: 0017365	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-01 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1945 and from December 1951 to January 1967.  He 
died December 23, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a October 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


FINDINGS OF FACT

1.  At the time of the veteran's death on December 23, 1975, 
a total rating for compensation purposes based on individual 
unemployability had been in effect from June 1, 1971.

2.  Service-connected disability was not continuously rated 
totally disabling for a period of ten or more years 
immediately preceding the veteran's death.

3.  Service-connected disability was not continuously rated 
totally disabling for a period of not less than five years 
from the date of the veteran's discharge from active duty in 
January 1967.


CONCLUSION OF LAW

Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C. § 1318 is not warranted in this case.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. §§ 3.22, 3.54 
(1999); 65 Fed. Reg. 3388-3392 (Jan. 21, 2000), to be 
codified at 38 C.F.R. §§ 3.22, 3.54 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"When a qualifying veteran dies from a service-connected 
disability, the veteran's surviving spouse is eligible for 
DIC" under section 1310 of the law.  Cole v. West, 13 Vet. 
App. 268, 273 (1999), quoting Carpenter v. West, 11 Vet. App. 
140, 142 (1998); 38 U.S.C.A. § 1310 (West 1991).  Pursuant to 
section 1318 of the statute, the surviving spouse of a 
veteran who dies from an injury or disease that is not 
service connected is also entitled to DIC benefits "in the 
same manner as if the veteran's death were service 
connected", if the veteran "was in receipt of or entitled 
to receive . . . compensation at the time of death for a 
service-connected disability that either . . . was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; or . . . if so rated 
for a lesser period, was so rated continuously for a period 
of not less than five years from the date of such veteran's 
discharge or other release from active duty."  38 U.S.C.A. 
§ 1318(b)(1), (2) (West 1991).  Implementing VA regulations 
provide that the total disability rating may be either a 
schedular rating or one based on individual unemployability.  
38 C.F.R. § 3.22(a)(2)(ii) (1999); see also 65 Fed. Reg. 
3388-3392 (Jan. 21, 2000), to be codified at 38 C.F.R. 
§ 3.22(c) (2000).  The regulations also provide that the 
phrase "entitled to receive" means "that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because . . . [t]he veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date."  65 Fed. Reg. 3388-3392 (Jan. 21, 2000), to 
be codified at 38 C.F.R. § 3.22(b)(3) (2000); see also 
38 C.F.R. § 3.22(a)(2) (1999).

In this case, the veteran served on active duty from October 
1940 to November 1945 and from December 1951 to January 1967.  
He died December 23, 1975.  At the time of the veteran's 
death on December 23, 1975, a total rating for compensation 
purposes based on individual unemployability had been in 
effect from June 1, 1971, as shown by a February 1973 rating 
decision in the claims file.  The veteran also had a 
temporary total rating under section 4.29 of VA regulation in 
effect for a service-connected back condition from May 1, 
1971.

Thus, service-connected disability was not continuously rated 
totally disabling for a period of ten or more years 
immediately preceding the veteran's death.  Moreover, 
service-connected disability was not continuously rated 
totally disabling for a period of not less then five years 
from the date of the veteran's discharge from active duty in 
January 1967.  Accordingly, DIC benefits may not be granted 
in this case based on the length of time that the total 
rating was in effect.  

With regard to whether the 10-year or 5-year requirement of 
section 1318 would have been met but for clear and 
unmistakable error (CUE) in a prior adjudication, the Board 
notes that "[d]ecisions by an RO or the BVA that have become 
final generally may not be reversed or amended except upon a 
successful collateral attack showing CUE."  Cole, 13 Vet. 
App. at 276, citing 38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a); 
Mason v. Brown, 8 Vet. App. 44, 51 (1995); Crippen v. Brown, 
9 Vet. App. 412, 418 (1996); Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).  Section 3.105(a) of title 38, Code of Federal 
Regulations, provides,

Where evidence establishes [CUE], the 
prior decision will be reversed or 
amended. For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of [CUE] has the same effect as 
if the corrected decision had been made 
on the date of the reversed decision.

In Russell v. Principi, the Court defined CUE as follows:

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied. . . . [CUE is] 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.

Russell, 3 Vet. App. 310, 313-14 (1992) (en banc); see also 
Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell), cert. denied, 120 S. Ct. 405, 145 L. 
Ed. 2d 315 (U.S. 1999).

In this case, the February 1973 rating decision, showing the 
June 1, 1971, effective date for the total rating based on 
individual unemployability, reflects that it was implementing 
a February 1972 decision of the Board which apparently 
granted an increased rating for a service-connected back 
condition and granted a total rating based on individual 
unemployability.  However, neither the February 1972 decision 
of the Board nor any other records prior to the February 1973 
rating decision are in the claims file, and a stamp on the 
claims file indicates that records pertaining to the veteran 
and to the veteran's claims were retired to a Federal Records 
Center in Fort Worth, Texas, in 1978.

Nevertheless, for the following reasons and bases, the Board 
concludes that it need not examine prior decisions of the RO 
or the Board for CUE because the appellant, widow of the 
veteran, has not sufficiently raised a claim of CUE in any 
final decisions either of the Board or the RO as a basis for 
her claim that DIC should be awarded under section 1318.  In 
her September 1998 claim, she merely stated, "I wish to 
claim DIC under the provisions of 38 U.S.C. § 1318."  In her 
notice of disagreement, she asserted that a service-connected 
disability caused or contributed to the veteran's death which 
is a matter that is irrelevant to a claim under section 1318 
and that had already been decided by the Board in August 
1977.  She also stated,

I don't understand the reasoning on the 
limitations of time set as it's worded so 
vaguely.  My husband retired in Feb[uary] 
1967, died Dec[ember] 1975 so was only 8 
years from date of retirement.  He tried 
many months to receive disability before 
actually being rated.

In the January 1999 VA Form 9 substantive appeal, the 
appellant stated, "The time spent trying to receive his 
disability was not considered."

"A determination that there was a '[CUE]' must be based on 
the record and the law that existed at the time of the prior 
. . . decision."  Russell, 3 Vet. App. at 314.  "In order 
for there to be a valid claim of [CUE], . . . the claimant, 
in short, must assert more than a disagreement as to how the 
facts were weighed or evaluated."  Id. at 313.; see also 
Damrel v. Brown, 6 Vet. App. 242 (1994).  Moreover, a CUE 
claim must identify the alleged error(s) with "some degree 
of specificity".  Crippen, 9 Vet. App. at 420; Fugo, 6 Vet. 
App. at 44 ("to raise CUE there must be some degree of 
specificity as to what the alleged error is and . . . 
persuasive reasons must be given as to why the result would 
have been manifestly different").

In Cole v. West, the Court defined how much specificity is 
required in order to raise a section 1318 CUE theory, holding 
that a section 1318 DIC claimant must provide at least the 
following:  

The date or approximate date of the 
decision sought to be attacked 
collaterally, or otherwise provide 
sufficient detail so as to identify 
clearly the subject prior decision, and 
must indicate how, based on the evidence 
of record and the law at the time of the 
decision being attacked, the veteran 
would have been entitled to have 
prevailed so as to have been receiving a 
total disability rating for ten years 
immediately preceding the veteran's 
death.

Cole, 13 Vet. App. at 277, citing Crippen, 9 Vet. App. at 
420; and Fugo, 6 Vet. App. at 44.  Because the appellant in 
this case did not identify a Board or RO decision that she 
wished to challenge for CUE and did not provide the requisite 
specificity as to why her section 1318 claim should be 
successful based on CUE in a prior final decision, the Board 
concludes that she has not met the requirements for raising a 
section 1318 claim for DIC based on CUE.

Therefore, for the reasons and bases articulated above, the 
Board concludes that Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318 is not 
warranted in this case.  38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. §§ 3.22, 3.54 (1999); 65 Fed. Reg. 3388-3392 (Jan. 
21, 2000), to be codified at 38 C.F.R. §§ 3.22, 3.54 (2000).


	(CONTINUED ON NEXT PAGE)



ORDER

Dependency and Indemnity Compensation (DIC) under the 
provisions  of 38 U.S.C. § 1318 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

